Citation Nr: 1617982	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-15 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for chronic lumbar strain L5-S1 with discectomy, prior to November 10, 2008.

2. Entitlement to a rating in excess of 20 percent for chronic lumbar strain L5-S1 with discectomy, from June 1, 2009 through February 3, 2011.

3. Entitlement to a rating in excess of 20 percent for chronic lumbar strain L5-S1 with discectomy, from April 1, 2011 through March 19, 2015.

4. Entitlement to a rating in excess of 40 percent for chronic lumbar strain L5-S1 with discectomy, from March 19, 2015.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, assisting the Detroit, Michigan RO.

In January 2014, the Board remanded these issues for further evidentiary development.  After completing the requested evidentiary development, in May 2015, the RO issued a rating decision granting a rating of 40 percent for chronic lumbar spine strain.  

Pursuant to the Board's remand instructions, the RO also issued a supplemental statement of the case (SSOC) in May 2015.  The Veteran submitted a waiver of review by the Agency of Original Jurisdiction (AOJ) of any additional evidence submitted.  

The case has now returned to the Board for further appellate review. 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The evidence reflects that the Veteran may be unemployable due to his service-connected chronic back disability.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of the pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to November 10, 2008, chronic lumbar strain L5-S1 with discectomy was not productive of forward flexion of the cervical spine 15 degrees or less, favorable ankylosis of the entire cervical spine, unfavorable ankylosis of the entire cervical spine, forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

2. From June 1, 2009 through February 3, 2011, chronic lumbar strain L5-S1 with discectomy was not productive of forward flexion of the cervical spine 15 degrees or less, favorable ankylosis of the entire cervical spine, unfavorable ankylosis of the entire cervical spine, forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

3. From April 1, 2011 through March 19, 2015, chronic lumbar strain L5-S1 with discectomy was not productive of forward flexion of the cervical spine 15 degrees or less, favorable ankylosis of the entire cervical spine, unfavorable ankylosis of the entire cervical spine, forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

4. From March 19, 2015, chronic lumbar strain L5-S1 with discectomy was not productive of unfavorable ankylosis of the entire thoracolumbar spine.



CONCLUSIONS OF LAW

1. Prior to November 10, 2008, chronic lumbar strain L5-S1 with discectomy, was not more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5237 (2015).

2. From June 1, 2009 through February 3, 2011, chronic lumbar strain L5-S1 with discectomy, was not more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5237 (2015).

3. From April 1, 2011 through March 19, 2015, chronic lumbar strain L5-S1 with discectomy, was not more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5237 (2015).

4. From March 19, 2015, chronic lumbar strain L5-S1 with discectomy, is not more than 40 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. 
§ 3.159 (2015).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  In this case, the RO mailed the Veteran a letter, dated April 2008, informing her of the type and nature of evidence needed to substantiate her claims, and she was notified of the initial adjudication of her claims in July 2008.  In August 2008, after she had perfected her appeal, she was again provided notice of the type and nature of evidence needed to substantiate her claim.  The RO readjudicated the instant claims in May 2015, and the Veteran was provided with an SSOC.  For these reasons, VA's duty to notify has been satisfied.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R.
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by attempting to obtain all identified and available evidence needed to substantiate the claim on appeal.  Pursuant to the Board's January 2014 remand instructions, VA sent a letter requesting the Veteran to provide authorization to obtain the specific medical records identified.  The Veteran did not respond.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street").  In any event, the record includes evidence submitted by the private care providers identified by the Board in its prior remand.  Accordingly, VA has fulfilled its duty to obtain specific medical records outlined in the Board's January 2014 remand instructions.    Lay statements of the Veteran have also been associated with the record and have been reviewed.

In addition, VA has afforded the Veteran multiple medical examinations relating to his claims, most recently in March 2015.  The reports from these examinations indicate that the examiners reviewed the Veteran's medical history, performed thorough in-person examinations, and offered assessments of the severity of his chronic spine condition based on findings and medical principles.  Moreover, the Board finds that the March 2015 examination substantially complied with the Board's January 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board recognizes VA's duty to obtain updated clinical information when the available evidence indicates a worsening of disability.  A review of the objective evidence reflects no credible evidence of worsening since the most recent March 2015 examination.  As such, the Board finds that the examinations of record, considered collectively, are adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to these claims.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Ratings Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying scheduler criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Veteran contends that his service-connected chronic lumbar strain is more severe than is reflected by his current 40 percent disability rating.  He also contends that he is entitled to ratings in excess of 20 percent prior to March 19, 2015, notwithstanding the periods in which he was temporarily rated as 100 percent disabled.  His symptoms are rated under Diagnostic Code (DC) 5237, based on lumbosacral or cervical strain applied under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71(a).

In general, a disability of the spine may be evaluated under either the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (DC 5243), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  In this case, DC 5237 is potentially applicable, as the Veteran has been diagnosed with chronic lumbar strain.

Under the General Rating Formula, a 30 percent evaluation is assigned for forward flexion of the cervical spine at 15 degrees or less; or for favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire cervical spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71(a).

Under the current Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during a 12 month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least 6 weeks during a 12 month period on appeal.  38 C.F.R. § 4.71(a), DC 5243.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71(a), DC 5243, Note (1).

In an April 2008 letter from the Veteran's private physician, Dr. Sable, he noted that the Veteran had complaints of low back pain, and his MRI showed L4-L5 pericentral disc protrusion and left L5-S1 foraminal stenosis.  In another April 2008 letter, Dr. Sable noted that the Veteran had increased discomfort with lumbosacral flexion, good extension, increased discomfort with right lateral bending and right rotation greater than left lateral bending and left rotation, and tenderness over L3, L4, L5, S1 paraspinals.  Dr. Sable also noted that the Veteran had chronic low back pain.

Subsequent private medical records between July 2008 and October 2008 show that the Veteran repeatedly reported low back pain, and was found to have discomfort with lumbosacral flexion, lateral bending, and rotation.  Dr.  Sable also noted tenderness over the L3, L4, L5, S1 paraspinals.

In July 2008, the RO issued its rating decision denying the Veteran's claim for an increased rating because the Veteran did not appear for the scheduled examination, and because the evidence in the record did not support an increased rating.  In the subsequent July 2008 Notice of Disagreement, the Veteran indicated that he was not notified of the time and place of the exam, to explain his lack of appearance, and requested another exam.

In a subsequent October 2008 radiology report, the Veteran's MRI revealed that there was central disc protrusion/herniation at L5-S1 superimposed on annular bulging producing minimal thecal sac effacement.  At L4-L5 there was large paracentral disc protrusion producing thecal sac effacement.  In an October 2008 visit with Dr. Fischgrund, large disc herniation at L4-5 with marked degenerative changes and foraminal stenosis was noted.  At L5-S1 mild stenosis was noted.  
Dr. Fischgrund reported that the Veteran would be undergoing a surgical procedure, specifically an L4-L5 decompression, and instrumented fusion which would involve removal of the disc and pedicle screw instrumentation at L4-L5, as well as the possibility of interbody.  He also reported that the surgery would require a 6 month rehabilitation period.  After the surgery, which took place in November 2008, a follow up record noted that the Veteran was in stable condition.

Subsequently, the Veteran reported for a January 2009 VA examination.  The examiner noted that the Veteran had been in a motorcycle accident 6 years after he was discharged from service, in 1992, which resulted in a below the knee amputation.  The lumbar fusion which took place as a part of the November 2008 surgical procedure yielded excellent results, resulting in increased stability of the spine.  The examiner noted that the Veteran had no incapacitating episodes of spine disease, but that he did have sharp, intermittent pain and decreased motion in his mid to low back.  In addition, the examiner noted no abnormal spinal curvatures, no cervical or thoracolumbar spine ankylosis, and no muscle spasm, tenderness, or guarding, severe enough to cause an abnormal gait or abnormal spine contour.  The Veteran's forward flexion of the cervical spine was 45 degrees, and forward flexion of the thoracolumbar spine was 75 degrees.  The examiner also opined that the although the Veteran's range of motion was reduced, this was "normal" for the Veteran given that his range of motion was affected by his amputation.  Summarizing his findings, the examiner opined that the Veteran's chronic lumbar strain L5-S1 with a history of discectomy had not worsened or increased with severity.  The November 2008 surgical procedure of posterior fusion of the lower lumbar spine had added stability to the lumbar spine.  Furthermore, the examiner opined that the Veteran's motorcycle accident was a significant factor in the Veteran's ambulatory status.

In an April 2009 rating decision, the RO granted the Veteran a 100 percent rating from November 10, 2008, the date of the surgery, until June 1, 2009.  At that point the Veteran would be afforded another examination to evaluate his condition at that time.  From June 1, 2009 onward, the Veteran would be afforded a 20 percent rating.

During April and May 2009 visits to Dr. Sable, the Veteran reported low back pain with radiation to his lower extremities, which had worsened since his surgery causing him to feel depressed and have difficulty sleeping.  He also reported the need for full time assistance from his wife to help manage his pain and depression.  Dr. Sable observed that the Veteran had increased discomfort with cervical extension greater than flexion, and tenderness over his lumbosacral paraspinal scar area.  An MRI revealed that the Veteran had scar tissue at L4-5, L5-S1 areas, but no disc herniation or spinal stenosis.  Mild degenerative changes were identified at multiple levels within the spine.  In a follow up visit in June 2009, the Veteran continued to report the same symptoms along with tenderness over the L3, L4, L5, S1 paraspinals.    

During a June 2009 visit with Dr. Fischgrund, the physician noted that the Veteran seemed to be getting worse with time.  He observed that there was no evidence of spasm, tenderness, or masses on the spine, and that the cervical and lumbar range of motion were within normal limits.  An MRI from June 2009, reviewed by 
Dr. Fischgrund, revealed disc bulging at L3-L4 and L4-L5, central disc protrusion at L5-S1, and spondylotic spurring at L4-L5 and L5-S1.  Dr. Fischgrund also noted that the sacroiliac joints demonstrated degenerative changes.  No sign of nerve compression was observed, although the Veteran reported leg pain.  Due to the Veteran's low back pain, another physician, Dr. Dimon, administered caudal epidural steroid injections

In July 2009, after the Veteran's 6 month convalescence period, he was afforded a VA examination to reevaluate his condition.  At the outset, the examiner noted that the Veteran was receiving spinal injections to manage his pain, which was constant and limited his activity.  The examiner recorded that the Veteran had incapacitating episodes of spine disease, but not during the past 12 months.  Notably, there was no finding of cervical spine ankylosis or thoracolumbar spine ankylosis.  Pain with motion and tenderness were observed, but was not severe enough to cause abnormal gait or abnormal spine contour.  The Veteran had forward flexion of the thoracolumbar spine to 90 degrees, but reduced extension and lateral rotation and flexion.  The examiner noted these abnormalities, and further noted that such abnormalities could not be attributed to other factors unrelated to the Veteran's spine disability.  The examiner also recorded that many of the Veteran's daily activities were affected by his condition, including chores, exercise, recreation, bathing, and feeding.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine post L5-S1 discectomy.

The Veteran's wife submitted a statement in September 2009, in support of the Veteran's claim, stating that for the last two years, she had to assist the Veteran in dressing, walking, bathing, using the restroom, and dispensing pain medication.  She also noted that the November 2008 surgery did not help the Veteran as the doctors had hoped it would.

In a November 2009 follow up visit with Dr. Fischgrund, the doctor noted that almost a year after surgery, the Veteran had not gotten any better.  Upon examining the Veteran, Dr. Fischgrund noted that the Veteran did not have any tenderness, spasm, or masses along the spine.  He also noted that the Veteran's lumbar and cervical range of motion were within normal limits.  An MRI from November 2009 revealed no significant changes from the MRI performed in June 2009.

In February 2011, the Veteran underwent an L3-L4 decompressive laminectomy, posterior fusion of L3-L4, instrumentation of L3-L5, and anterior fusion with cage L3-L4, in order to treat his spinal stenosis.  His physician prescribed continuous home care for 6 weeks, 24 hours a day, to assist him with bathing, taking medicine, cooking, cleaning, and help getting dressed.  In its August 2011 rating decision, the RO awarded the Veteran a 100 percent rating from February 2011 through March 2011.  A 20 percent rating was assigned from April 1, 2011.

In the Veteran's most recent VA examination in March 2015, the Veteran was diagnosed with spinal stenosis status post his February 2011 surgical procedure.  At the outset, the Veteran reported that he experienced burning, tingling, and numbing sensations in his lower back after having undergone a third spinal fusion in February 2011, that radiated to his left leg and buttock.  The Veteran also reported spasms when he moved which caused pain and fatigue, and flare ups that increase with any kind of activity.  The examiner noted that the Veteran reported functional loss and impairment due to his inability to stand or walk for prolonged periods, and an inability to lift or carry anything.  The examiner also found that the Veteran's range of motion was abnormal, notably, the Veteran's forward flexion was limited to 60 degrees.  Localized tenderness and pain were noted, and the Veteran did have muscle spasms that resulted in abnormal gait.  The Veteran also showed signs of radiculopathy involving the sciatic nerve affecting the left lower extremity.  Most importantly, the examiner reported that there was favorable ankylosis of the entire thoracolumbar spine.  The examiner also noted that the Veteran had IVDS of the thoracolumbar spine, but that there were no episodes that had required bed rest in the past 12 months.

Entitlement to a Rating in Excess of 20 Percent Prior to November 10, 2008

The Board finds that the Veteran was correctly assigned a 20 percent disability rating prior to November 10, 2008.  The Veteran submitted his claim for an increased rating in February 2008.  At that time his chronic lumbar strain was assigned a 20 percent disability rating.  On November 10, 2008, the Veteran was assigned a 100 percent disability rating, the maximum rating allowed.  The 100 percent ratings from November 10, 2008 to June 1, 2009, and from February 3, 2011 to April 1, 2011, represent the maximum scehdular ratings available, and thus the Board need not consider increased ratings during those periods.  The medical and lay evidence of record for the time period prior to November 2008 shows that the Veteran had repeatedly reported low back pain.  The Veteran was also diagnosed with stenosis, however that disability is also rated under the General Rating Formula.  His private physicians noted that he had increased discomfort with lumbosacral flexion, lateral bending, and rotation, however the precise extent to which the Veteran's range of motion was impaired is not noted.  A higher, 30 percent rating under DC 5237 would have required a specific finding of forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71(a).  A 40 percent rating under DC 5237 would have required a specific finding of forward flexion of the thoracolumbar spine 30 degrees or less, unfavorable ankylosis of the cervical spine, or favorable ankylosis of the thoracolumbar spine.  VA had scheduled the Veteran for an examination which would have provided those necessary findings, but the Veteran did not report for that exam.  Furthermore, the record did not reflect any incapacitating episodes to warrant an increased rating under DC 5243.  Accordingly, because the extent to which the Veteran's range of motion was impaired at that time is unknown, a higher rating is unwarranted.  

Furthermore, the Veteran did not report that he was unable to move his spine, which would have been evidence of  ankylosis, warranting a higher rating.  The Veteran's 20 percent rating contemplates the provisions regarding functional loss outlined in 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.  Thus, even when factoring in additional functional loss due to pain, weakened movement, and fatigability, his symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  

Entitlement to a Rating in Excess of 20 Percent from June 1, 2009 through February 3, 2011

Similarly, the Board also finds that the Veteran was correctly assigned a 20 percent rating from June 1, 2009 through February 3, 2011.  The July 2009 VA examination showed the Veteran as having normal forward flexion of the thoracolumbar spine, with no evidence of spinal ankylosis.  The examiner did note degenerative disc disease; however that disability is also rated under the General Rating Formula.  Similarly, in a June 2009 record from the Veteran's private physician, 
Dr. Fischgrund, the physician noted that the Veteran's cervical and lumbar range of motion were within normal limits.  Spondylolisthesis was observed, but this disability is also rated under the General Rating Formula.  While the examiner did note that the Veteran had incapacitating episodes of spine disease, no incapacitating episodes had occurred over the past 12 months.  As such, a higher rating DC 5243 is not warranted.  A lay statement from the Veteran's wife noted that the Veteran needed assistance from her with almost of all his daily functions including bathing, walking, and dressing, but did not mention the Veteran having been completely confined to bed rest for specific periods which would have warranted a rating under the criteria for IVDS.  Furthermore, there is no evidence in the record that after June 1, 2009, the Veteran had any incapacitating episodes, or that the Veteran reported ankylosis of the thoracolumbar spine, which would have resulted in a higher rating. Accordingly, a 20 percent rating is appropriate even when factoring in additional functional loss due to pain, weakened movement, and fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.  Notably, the July 2009 examiner noted that, despite pain following repetitive motion, there was no additional limitation after three repetitions of motion.   


Entitlement to a Rating in Excess of 20 Percent from April 1, 2011 to March 19, 2015

The Board finds that the Veteran was properly assigned a 20 percent rating from April 1, 2011 to March 19, 2015.  Prior to April 1, 2011, as noted above, the Veteran was entitled to a 100 percent disability rating for convalescence after his February 2011 spinal surgery.  His physician specifically noted that this convalescence would last for 6 weeks.  After that time period of 6 weeks ended, there is relatively little evidence in the record regarding the Veteran's spine disability until the March 2015 VA examination.  As was noted earlier, attempts were made to secure additional records, however such records, if they do exist, were not made available to the VA.  The Veteran also did not report any ankylosis of the thoracolumbar spine, nor were there any records that showed a change in severity of symptoms resulting in an increase of functional loss due to pain, weakened movement, or fatigability which contemplate the functional loss provisions outlined in 38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, because the evidence of record for this time period does not demonstrate any change in severity of the Veteran's symptoms for his spine disability, a 20 percent rating is appropriate from April 1, 2011 to March 19, 2015.

Entitlement to a Rating in Excess of 40 Percent from March 19, 2015

The Board finds that the Veteran was properly assigned a 40 percent rating from March 19, 2015, the date of the most recent VA examination.  The examiner found that the Veteran had favorable ankylosis of the entire thoracolumbar spine which warrants a 40 percent rating.  38 C.F.R. § 4.71(a).  A higher, 50 percent rating is only warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and the examination did not reveal any such findings, nor did the Veteran report that he could not move his spine.  A higher, 60 percent rating is warranted under DC 5243 for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Although the examiner noted that the Veteran had IVDS, he did not find that there were any incapacitating episodes that required bed rest in the past 12 months.  Thus, a 60 percent disability rating would be unwarranted under DC 5243.  The examiner did find that the Veteran showed signs of radiculopathy involving the sciatic nerve; however the Veteran has already been assigned a rating by the RO for this disability.  The Veteran has not contested this rating.  Accordingly, the Veteran was properly assigned a 40 percent rating from March 19, 2015, and any rating in excess of that would be unwarranted by the evidence in the record.  

The Veteran's 40 percent rating contemplates the provisions regarding functional loss outlined in 38 C.F.R. §§ 4.40, 4.45, 4.59.  While the March 2015 examiner observed that the Veteran reported functional loss or functional impairment of the thoracolumbar spine with an inability to stand or walk for prolonged periods and an inability to lift or carry, following repetitive motion testing the additional limitations did not result in an inability to move his spine in any plane or ankyloses of the spine.  While the examiner was unable to provide an opinion as to whether pain, weakness, fatigability, or incoordination would significantly limit functional ability during flare-ups, the examiner noted that such an opinion would be based on mere speculation as the Veteran did not report a flare-up during the examination.  Nevertheless, there is nothing in the record to suggest nor has the Veteran contended that flare-ups result in the functional equivalent of unfavorable ankylosis of the thoracolumbar spine.  Thus, even when factoring in additional functional loss due to pain, weakened movement, and fatigability, his symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization, so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his chronic lumbar strain L5-S1 with discectomy.  The evidence establishes that the Veteran has continuous pain in his low back that affects his daily activities and his ability to move.  The Veteran's evaluation under DC 5237 accurately contemplates this symptomatology because it takes into consideration the range of movement of the spine and symptoms such as tenderness, spasm, or guarding.  Accordingly, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.


ORDER

1. Entitlement to a rating in excess of 20 percent for chronic lumbar strain L5-S1 with discectomy, prior to November 10, 2008, is denied.

2. Entitlement to a rating in excess of 20 percent for chronic lumbar strain L5-S1 with discectomy, from June 1, 2009 to February 3, 2011, is denied.

3. Entitlement to a rating in excess of 20 percent for chronic lumbar strain L5-S1 with discectomy, from April 1, 2011 to March 19, 2015, is denied.

4. Entitlement to a rating in excess of 40 percent for chronic lumbar strain L5-S1 with discectomy, from March 19, 2015, is denied.


REMAND

The Board notes that there is evidence in the record, specifically from the March 2015 VA examination, which suggests that the Veteran's chronic back disability affects his ability to work.  After finding that the Veteran's thoracolumbar spine condition impacted his ability to work, the VA examiner noted that pain and back spasms resulting from movement prevented the Veteran from performing even sedentary tasks.  In light of this finding, the issue of entitlement to TDIU has been raised by the record and should be adjudicated by the AOJ in the first instance.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notification letter informing him of the factors relevant to establishing entitlement to a TDIU claim.  Enclose with the letter, a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2. Adjudicate the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


